SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the Board of Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is DISMISSED.
Dzeljadin Jadadic, through counsel, petitions for review of a May 10, 2004 order of the BIA affirming without opinion a January 7, 2003 decision of Immigration Judge Sandy Horn denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
Title 8, § 1252(b)(1) of the United States Code provides that a petition for review “must be filed not later than 30 days after the date of the final order of removal.” Here, the BIA issued the final order of removal on May 10, 2004. Jadadic filed his petition for review on June 10, 2006, one day beyond the filing deadline. See Fed. R.App. P. 26. Jadadic has entirely faded to address this issue in his brief to this Court, and did not respond to the government’s motions to dismiss or to reconsider, despite having the opportunity to do so.
As Jadadic has failed to comply with the deadline mandated by 8 U.S.C. § 1252(b)(1), the petition for review is DISMISSED as untimely. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2) and Second Circuit Local Rule 34(d)(1).